Exhibit 10.1

COMMON UNIT PURCHASE AGREEMENT

BY AND AMONG

ATLAS PIPELINE PARTNERS, L.P.

AND

THE PURCHASERS NAMED HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page Article I DEFINITIONS    1

Section 1.01

   Definitions    1

Section 1.02

   Accounting Procedures and Interpretation    5 Article II SALE AND PURCHASE   
5

Section 2.01

   Sale and Purchase    5

Section 2.02

   Independent Nature of Purchasers’ Obligations    5

Section 2.03

   Purchased Units    6

Section 2.04

   Closing    6 Article III REPRESENTATIONS AND WARRANTIES OF ATLAS Pipeline
partners    6

Section 3.01

   Existence    6

Section 3.02

   Capitalization and Valid Issuance of Purchased Units    6

Section 3.03

   Atlas Pipeline Partners SEC Documents    8

Section 3.04

   Disclosures    8

Section 3.05

   No Material Adverse Change    9

Section 3.06

   Litigation    9

Section 3.07

   No Breach    9

Section 3.08

   Authority    10

Section 3.09

   Compliance with Laws    10

Section 3.10

   Approvals    10

Section 3.11

   MLP Status    11

Section 3.12

   Investment Company Status    11

Section 3.13

   Offering    11

Section 3.14

   Certain Fees    11

Section 3.15

   Internal Accounting Controls    11

Section 3.16

   Insurance    11

Section 3.17

   Registration Rights    11

Section 3.18

   No Side Agreements    11

Section 3.19

   Shell Company Status    12

Section 3.20

   No Default    12 Article IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
   12

Section 4.01

   Valid Existence    12

Section 4.02

   No Breach    12

Section 4.03

   Investment    13

Section 4.04

   Nature of Purchaser    13

Section 4.05

   Restricted Securities    13

Section 4.06

   Certain Fees    13

Section 4.07

   Legend    13

Section 4.08

   Short Selling    14

Section 4.09

   No Side Agreements    14

Section 4.10

   Receipt of Information    14

 

i



--------------------------------------------------------------------------------

Article V COVENANTS    15

Section 5.01

   Issuer Lock-Up/Subsequent Issuances of Units    15

Section 5.02

   Purchaser Participation    15

Section 5.03

   Excluded Securities Transactions    17

Section 5.04

   Short Selling Acknowledgement and Agreement    17

Section 5.05

   Taking of Necessary Action    17

Section 5.06

   Non-Disclosure; Interim Public Filings    17

Section 5.07

   Tax Information    18

Section 5.08

   No Other Listed Class of Securities    18

Section 5.09

   NYSE Listing of Common Units    18 Article VI CLOSING DELIVERIES    18

Section 6.01

   Conditions to the Closing    18

Section 6.02

   Atlas Pipeline Partners Deliveries    19

Section 6.03

   Purchaser Deliveries    20 Article VII INDEMNIFICATION, COSTS AND EXPENSES   
20

Section 7.01

   Indemnification by Atlas Pipeline Partners    20

Section 7.02

   Indemnification by Purchasers    20

Section 7.03

   Indemnification Procedure    21 Article VIII MISCELLANEOUS    21

Section 8.01

   Interpretation    21

Section 8.02

   Survival of Provisions    22

Section 8.03

   No Waiver; Modifications in Writing    22

Section 8.04

   Binding Effect; Assignment    23

Section 8.05

   Communications    23

Section 8.06

   Removal of Legend    23

Section 8.07

   Entire Agreement    26

Section 8.08

   Governing Law    26

Section 8.09

   Execution in Counterparts    26

Section 8.10

   Recapitalization, Exchanges, Etc. Affecting the Purchased Units    26

Section 8.11

   Obligations Limited to Parties to Agreement    26

 

ii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Exhibit A -    Form of Registration Rights Agreement Exhibit B -    Form of
Legal Opinion Exhibit C -    Form of Atlas Pipeline Partners GP, LLC Officer’s
Certificate Exhibit D -    Form of Warrant

 

iii



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of August 17, 2009 (this
“Agreement”), by and among Atlas Pipeline Partners, L.P., a Delaware limited
partnership (“Atlas Pipeline Partners”), and each of the Purchasers signatory
hereto (each, a “Purchaser” and, collectively, the “Purchasers”).

WHEREAS, Atlas Pipeline Partners desires to sell an aggregate of 2,689,765
Common Units and the Purchasers desire to purchase an aggregate of 2,689,765
Common Units from Atlas Pipeline Partners, each in accordance with the
provisions of this Agreement; and

WHEREAS, Atlas Pipeline Partners has agreed to provide the Purchasers with
certain registration rights with respect to the Purchased Units acquired
pursuant to this Agreement; and

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Atlas Pipeline Partners and each of the
Purchasers, severally and not jointly, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“8-K Filing” shall have the meaning specified in Section 5.06.

“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling”, “controlled by” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in the introductory paragraph.

“Atlas Pipeline Partners” shall have the meaning specified in the introductory
paragraph.

“Atlas Pipeline Partners Financial Statements” shall have the meaning specified
in Section 3.03.

“Atlas Pipeline Partners Material Adverse Effect” means any material and adverse
effect on (i) the assets, liabilities, financial condition, business,
operations, prospects or affairs of Atlas Pipeline Partners and its
Subsidiaries, taken as a whole, other than those occurring as a result of



--------------------------------------------------------------------------------

general economic or financial conditions or other developments that are not
unique to and do not have a material disproportionate impact on Atlas Pipeline
Partners and its Subsidiaries but also affect other Persons who participate in
or are engaged in the lines of business of which Atlas Pipeline Partners and its
Subsidiaries participate or are engaged, (ii) the ability of Atlas Pipeline
Partners and its Subsidiaries, taken as a whole, to carry out their business as
of the date of this Agreement or to meet their obligations under the Basic
Documents on a timely basis or (iii) the ability of Atlas Pipeline Partners to
consummate the transactions under any Basic Document.

“Atlas Pipeline Partners Related Parties” shall have the meaning specified in
Section 7.02.

“Atlas Pipeline Partners SEC Documents” shall have the meaning specified in
Section 3.03.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, and any and all other agreements or instruments executed and
delivered by the Parties to evidence the execution, delivery and performance of
this Agreement, and any amendments, supplements, continuations or modifications
thereto.

“Board of Directors” means the board of directors of Atlas Pipeline Partners’
general partner.

“Business Day” means any day other than a Saturday, a Sunday, or a legal holiday
for commercial banks in New York, New York.

“Closing” shall have the meaning specified in Section 2.04.

“Closing Date” shall have the meaning specified in Section 2.04.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Amount” means the dollar amount set forth opposite each Purchaser’s
signature page to this Agreement opposite the heading “Commitment Amount.”

“Common Unit Price” means $6.35 per Purchased Unit to be paid by each Purchaser
to Atlas Pipeline Partners to purchase the Purchased Units.

“Common Units” means the Common Units of Atlas Pipeline Partners having the
rights, preferences and designations set forth in the Limited Partnership
Agreement.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act, as
amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

2



--------------------------------------------------------------------------------

“Excluded Securities” means Common Units, options and convertible securities
issued or issuable: (i) in connection with the Atlas Pipeline Partners Long-Term
Incentive Plan or any other approved employee compensation arrangement,
(ii) upon exercise of the Warrants, (iii) upon conversion or exercise of any
options or convertible securities that are outstanding on the day immediately
preceding the Closing Date, provided that the terms of such options or
convertible securities are not amended, modified or changed on or after the date
hereof, (iv) to consultants, vendors, or service providers of Atlas Pipeline
Partners (or any of its subsidiaries) pursuant to contracts or arrangements
approved by Atlas Pipeline Partners’ general partner’s Board of Directors after
the Closing Date, in each case in the ordinary course of business consistent
with past practices and in each case related to compensation for services (and,
with respect to vendors and service providers, not the sole or principal form of
compensation for such services) and not for the purpose of raising capital;
(v) in connection with strategic transactions involving Atlas Pipeline Partners
(including any of Atlas Pipeline Partners’ subsidiaries) and other entities,
including without limitation, joint venture, licensing, collaboration,
manufacturing, development, marketing, co-promotion or distribution
arrangements, and (vi) as consideration for assets or equity.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or that exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, Atlas
Pipeline Partners, its Subsidiaries or any of their Property or any of the
Purchasers.

“Indemnified Party” shall have the meaning specified in Section 7.03.

“Indemnifying Party” shall have the meaning specified in Section 7.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.

“Limited Partnership Agreement” shall have the meaning specified in
Section 2.03.

“Participation Date” means the earlier of (i) 60 days after the date the
Registration Statement (as defined in the Registration Rights Agreement) is
declared effective or (ii) 240 days after the Closing Date.

 

3



--------------------------------------------------------------------------------

“Participating Unit” shall have the meaning specified in Section 4.08.

“Party” or “Parties” means Atlas Pipeline Partners and the Purchasers,
individually or collectively, as the case may be.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Placement Agent” means Wells Fargo Securities, LLC.

“Placement Agent Fees” means the fees that Atlas Pipeline Partners is obligated
to pay to the Placement Agent upon the closing of the transactions contemplated
by this Agreement.

“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.

“Purchased Units” means the Common Units to be issued and sold to the Purchasers
pursuant to this Agreement.

“Purchaser Material Adverse Effect” means any material and adverse effect on
(i) the ability of a Purchaser to meet its obligations under this Agreement or
the Registration Rights Agreement on a timely basis or (ii) the ability of a
Purchaser to consummate the transactions under this Agreement or the
Registration Rights Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit A, to be entered
into at the Closing, among Atlas Pipeline Partners and the Purchasers.

“Representatives” of any Person means the officers, managers, directors,
employees, agents, affiliates, control persons, counsel, investment bankers and
other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity of which a
majority of the outstanding equity interest having by the terms thereof ordinary
voting power to elect a majority of the board of directors of such corporation
or other entity (irrespective of whether or not at the time any equity interest
of any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more of
its Subsidiaries.

 

4



--------------------------------------------------------------------------------

“Unitholders” means the Unitholders of Atlas Pipeline Partners (within the
meaning of the Limited Partnership Agreement).

“Units” means the Units of Atlas Pipeline Partners representing limited
partnership interests.

“Warrant” means the Warrant, substantially in the form attached to this
Agreement as Exhibit D, to be entered into at the Closing, between Atlas
Pipeline Partners and each Purchaser.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

ARTICLE II

SALE AND PURCHASE

Section 2.01 Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, Atlas Pipeline Partners hereby agrees to issue and
sell to each Purchaser, and each Purchaser hereby agrees, severally and not
jointly, to purchase from Atlas Pipeline Partners the number of Purchased Units,
respectively, set forth on such Purchaser’s signature page. Each Purchaser
severally and not jointly agrees to pay Atlas Pipeline Partners the Common Unit
Price for each Purchased Unit purchased by such Purchaser.

Section 2.02 Independent Nature of Purchasers’ Obligations. The respective
obligations of each Purchaser under this Agreement and the Registration Rights
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement or the Registration
Rights Agreement. The failure or waiver of performance under this Agreement or
the Registration Rights Agreement by any Purchaser, or on its behalf, does not
excuse performance by any other Purchaser. Nothing contained herein or in the
Registration Rights Agreement, and no action taken by any Purchaser pursuant
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement or the Registration Rights Agreement. Except as otherwise provided in
this Agreement or the Registration Rights Agreement, each Purchaser shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement or the Registration Rights Agreement, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.

 

5



--------------------------------------------------------------------------------

Section 2.03 Purchased Units. The Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Common Units as set forth
in the Second Amended and Restated Agreement of Limited Partnership of Atlas
Pipeline Partners, dated as of March 9, 2004, as amended (the “Limited
Partnership Agreement”).

Section 2.04 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at 9:00 a.m., Central Daylight Time, on August 20,
2009, or at such other time and date not later than five (5) full Business Days
thereafter as Atlas Pipeline Partners and the Purchasers may agree (the “Closing
Date”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF ATLAS PIPELINE PARTNERS

Atlas Pipeline Partners represents and warrants to the Purchasers, on and as of
the date of this Agreement and on and as of the Closing Date, as follows:

Section 3.01 Existence. Each of Atlas Pipeline Partners and its Subsidiaries:
(i) is a corporation, limited partnership or limited liability company, as
applicable, duly organized, validly existing and in good standing under the Laws
of the state or other jurisdiction of its incorporation or organization;
(ii) has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the Atlas Pipeline Partners SEC Documents,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not reasonably be expected to have an Atlas Pipeline Partners
Material Adverse Effect. Each of Atlas Pipeline Partners and its Subsidiaries is
duly qualified or licensed and in good standing as a foreign limited
partnership, limited liability company or corporation, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its respective Properties or the character of its respective operations makes
such qualification necessary, except where the failure to obtain such
qualification, license, authorization or good standing would not reasonably be
expected to have an Atlas Pipeline Partners Material Adverse Effect.

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

(a) As of the date of this Agreement, and prior to the issuance and sale of the
Purchased Units, the issued and outstanding membership interests of Atlas
Pipeline Partners consist of 47,809,425 Common Units, 20,000 Class B Preferred
Units (as defined in the Limited Partnership Agreement) and Incentive
Distribution Rights (as defined in the Limited Partnership Agreement). All of
the outstanding Common Units, Preferred Units and Incentive Distribution Rights
have been duly authorized and validly issued in accordance with applicable Law
and the Limited Partnership Agreement and are fully paid (to the extent required
under the Limited Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by Section 17-607 of the Delaware LP Act).

 

6



--------------------------------------------------------------------------------

(b) Other than Atlas Pipeline Partners’ existing Long-Term Incentive Plan, and
other existing management compensation arrangements, Atlas Pipeline Partners has
no equity compensation plans that contemplate the issuance of Common Units (or
securities convertible into or exchangeable for Common Units). Atlas Pipeline
Partners has no outstanding indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which the Unitholders may vote. Except as set forth in the first
sentence of this Section 3.02(b), as contemplated by this Agreement, disclosed
in the Atlas Pipeline Partners SEC Documents or as are contained in the Limited
Partnership Agreement, there are no outstanding or authorized (i) options,
warrants, preemptive rights, subscriptions, calls or other rights, convertible
securities, agreements, claims or commitments of any character obligating Atlas
Pipeline Partners or any of its Subsidiaries to issue, transfer or sell any
limited partnership interests or other equity interests in Atlas Pipeline
Partners or any of its Subsidiaries or securities convertible into or
exchangeable for such limited partnership interests or other equity interests,
(ii) obligations of Atlas Pipeline Partners or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any limited partnership interests or
other equity interests in Atlas Pipeline Partners or any of its Subsidiaries or
any such securities or agreements listed in clause (i) of this sentence or
(iii) voting trusts or similar agreements to which Atlas Pipeline Partners or
any of its Subsidiaries is a party with respect to the voting of the equity
interests of Atlas Pipeline Partners or any of its Subsidiaries.

(c) (i) All of the issued and outstanding equity interests of each of Atlas
Pipeline Partners’ Subsidiaries are owned, directly or indirectly, by Atlas
Pipeline Partners free and clear of any Liens (except for such restrictions as
may exist under applicable Law and except for such Liens as may be imposed under
Atlas Pipeline Partners’ or its Subsidiaries’ credit facilities filed as
exhibits to the Atlas Pipeline Partners SEC Documents), and all such ownership
interests have been duly authorized and validly issued and are fully paid (to
the extent required by applicable Law and the organizational documents of Atlas
Pipeline Partners’ Subsidiaries, as applicable) and non-assessable (except as
non-assessability may be affected by Section 17-607 of the Delaware LP Act or
the organizational documents of Atlas Pipeline Partners’ Subsidiaries, as
applicable) and free of preemptive rights, with no personal liability attaching
to the ownership thereof, and (ii) except as disclosed in the Atlas Pipeline
Partners SEC Documents, neither Atlas Pipeline Partners nor any of its
Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.

(d) The offer and sale of the Purchased Units and the limited partnership
interests represented thereby are duly authorized by Atlas Pipeline Partners
pursuant to the Limited Partnership Agreement prior to the Closing and, when
issued and delivered to the Purchasers against payment therefor in accordance
with the terms of this Agreement, will be validly issued, fully paid (to the
extent required by applicable Law and the Limited Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by
Section 17-607 of the Delaware LP Act) and will be free of any and all Liens and
restrictions on transfer, other than restrictions on transfer under the Limited
Partnership Agreement, the Registration Rights Agreement and applicable state
and federal securities Laws and other than such Liens as are created by the
Purchasers.

 

7



--------------------------------------------------------------------------------

(e) The Purchased Units will be issued in compliance with all applicable rules
of The New York Stock Exchange. Prior to the Closing Date, Atlas Pipeline
Partners will submit an additional listing application to The New York Stock
Exchange with respect to the Purchased Units. Atlas Pipeline Partners’ currently
outstanding Common Units are quoted on The New York Stock Exchange and Atlas
Pipeline Partners has not received any notice of delisting.

(f) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as set forth in the Limited Partnership
Agreement.

Section 3.03 Atlas Pipeline Partners SEC Documents. Atlas Pipeline Partners has
filed with the Commission all forms, registration statements, reports, schedules
and statements required to be filed by it under the Exchange Act (all such
documents filed on or prior to the date of this Agreement, collectively, the
“Atlas Pipeline Partners SEC Documents”). The Atlas Pipeline Partners SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein (the “Atlas Pipeline Partners Financial
Statements”), at the time filed (in the case of registration statements, solely
on the dates of effectiveness) (except to the extent corrected by a subsequently
filed Atlas Pipeline Partners SEC Document filed prior to the date of this
Agreement) (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be,
(iii) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (iv) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission) and (v) fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects the consolidated financial position and status of the business of Atlas
Pipeline Partners as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. Grant Thornton LLP is an
independent registered public accounting firm with respect to Atlas Pipeline
Partners and has not resigned or been dismissed as independent registered public
accountants of Atlas Pipeline Partners as a result of or in connection with any
disagreement with Atlas Pipeline Partners on any matter of accounting principles
or practices, financial statement disclosure or auditing scope or procedures.

Section 3.04 Disclosures. Atlas Pipeline Partners confirms that neither it nor
any other Person acting on its behalf has provided any of the Purchasers or
their respective agents or counsel with any information that constitutes or
could reasonably be expected to constitute material, nonpublic information,
other than as shall be made public pursuant to Section 5.06. Atlas Pipeline
Partners understands and confirms that each of the Purchasers will rely on the
representations in this Article 3 in effecting transactions in securities of
Atlas Pipeline Partners. No event or circumstance has occurred with respect to
Atlas Pipeline Partners or any Subsidiary or either of its or their respective
business, properties, prospects, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by Atlas Pipeline Partners but which has not been so publicly
announced or disclosed. Atlas Pipeline Partners acknowledges and agrees that no
Purchaser makes or has made any representations or warranties with respect to
the transactions contemplated hereby

 

8



--------------------------------------------------------------------------------

other than those specifically set forth in this Article 3. All representations
contained in this Article 3 are true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made herein, in the light of the circumstances
under which they were made, not misleading.

Section 3.05 No Material Adverse Change. Except as set forth in or contemplated
by the Atlas Pipeline Partners SEC Documents, Atlas Pipeline Partners and its
Subsidiaries have conducted their business in the ordinary course, consistent
with past practice, and there has been no (i) change that has had or would
reasonably be expected to have a Atlas Pipeline Partners Material Adverse
Effect, (ii) acquisition or disposition of any material asset by Atlas Pipeline
Partners or any of its Subsidiaries or any contract or arrangement therefor,
otherwise than for fair value in the ordinary course of business, (iii) material
change in Atlas Pipeline Partners’ accounting principles, practices or methods
or (iv) incurrence of material indebtedness (other than the incurrence of such
indebtedness as has been disclosed to, and discussed with, each of the
Purchasers). Except as set forth in or contemplated by the Atlas Pipeline
Partners SEC Documents, Atlas Pipeline Partners has neither issued any Common
Units or other equity securities (other than under its Long-Term Incentive Plan
and existing management compensation plans, each as described in the Atlas
Pipeline Partners SEC Documents) nor incurred material indebtedness since
June 30, 2009.

Section 3.06 Litigation. Except as set forth in the Atlas Pipeline Partners SEC
Documents, there is no Action pending or, to the knowledge of Atlas Pipeline
Partners, contemplated or threatened against Atlas Pipeline Partners or any of
its Subsidiaries or any of their respective officers, directors or Properties,
which (individually or in the aggregate) reasonably would be expected to have a
Atlas Pipeline Partners Material Adverse Effect or which challenges the validity
of any of the Basic Documents or the consummation of the transactions
contemplated hereby and thereby.

Section 3.07 No Breach. The execution, delivery and performance by Atlas
Pipeline Partners of the Basic Documents to which it is a party and all other
agreements and instruments in connection with the transactions contemplated by
the Basic Documents, and compliance by Atlas Pipeline Partners with the terms
and provisions hereof and thereof, do not and will not (a) violate any provision
of any Law, governmental permit, determination or award having applicability to
Atlas Pipeline Partners or any of its Subsidiaries or any of their respective
Properties, (b) conflict with or result in a violation of any provision of the
Certificate of Limited Partnership of Atlas Pipeline Partners or the Limited
Partnership Agreement or any organizational documents of any of Atlas Pipeline
Partners’ Subsidiaries, (c) require any consent, approval or notice under or
result in a violation or breach of or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under (i) any note, bond, mortgage, license, or
loan or credit agreement to which Atlas Pipeline Partners or any of its
Subsidiaries is a party or by which Atlas Pipeline Partners or any of its
Subsidiaries or any of their respective Properties may be bound or (ii) any
other agreement, instrument or obligation, or (d) result in or require the
creation or imposition of any Lien upon or with respect to any of the Properties
now owned or hereafter acquired by Atlas Pipeline Partners or any of its
Subsidiaries, except in the cases of clauses (a), (c) and (d) where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 3.07 would not, individually or in the aggregate, reasonably be
expected to have a Atlas Pipeline Partners Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

Section 3.08 Authority. Atlas Pipeline Partners has all necessary limited
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents to which it is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
Atlas Pipeline Partners of each of the Basic Documents to which it is a party,
and the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary action on its part; and the Basic Documents
constitute the legal, valid and binding obligations of Atlas Pipeline Partners,
enforceable in accordance with their terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar Laws
affecting creditors’ rights generally or by general principles of equity. Except
as contemplated by this Agreement, no approval by the Unitholders is required as
a result of Atlas Pipeline Partners’ issuance and sale of the Purchased Units.

Section 3.09 Compliance with Laws. Neither Atlas Pipeline Partners nor any of
its Subsidiaries is in violation of any judgment, decree or order or any Law
applicable to Atlas Pipeline Partners or its Subsidiaries, except as would not,
individually or in the aggregate, have a Atlas Pipeline Partners Material
Adverse Effect. Atlas Pipeline Partners and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate regulatory
authorities necessary to conduct their respective businesses, except where the
failure to possess such certificates, authorizations or permits would not have,
individually or in the aggregate, a Atlas Pipeline Partners Material Adverse
Effect, and neither Atlas Pipeline Partners nor any such Subsidiary has received
any notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not have, individually or in the aggregate, a Atlas Pipeline
Partners Material Adverse Effect. Neither Atlas Pipeline Partners, nor any of
its Subsidiaries, nor any director, officer, agent, employee or other person
acting on behalf of Atlas Pipeline Partners or any of its Subsidiaries has, in
the course of its actions for, or on behalf of, Atlas Pipeline Partners or any
of its Subsidiaries (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

Section 3.10 Approvals. Except as contemplated by this Agreement or as required
by the Commission in connection with Atlas Pipeline Partners’ obligations under
the Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Atlas Pipeline Partners of any of the Basic Documents to which it is a party,
except where the failure to receive such authorization, consent, approval,
waiver, license, qualification or written exemption or to make such filing,
declaration, qualification or registration would not, individually or in the
aggregate, reasonably be expected to have a Atlas Pipeline Partners Material
Adverse Effect.

 

10



--------------------------------------------------------------------------------

Section 3.11 MLP Status. Atlas Pipeline Partners met for the taxable year ended
December 31, 2008, and Atlas Pipeline Partners expects to meet for the taxable
year ending December 31, 2009, the gross income requirements of
Section 7704(c)(2) of the Code, and accordingly Atlas Pipeline Partners is not,
and does not reasonably expect to be, taxed as a corporation for U.S. federal
income tax purposes or for applicable tax purposes.

Section 3.12 Investment Company Status. Atlas Pipeline Partners is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 3.13 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement are exempt from the
registration requirements of the Securities Act, and neither Atlas Pipeline
Partners nor any authorized Representative acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemption.

Section 3.14 Certain Fees. Except for the Placement Agent Fees, no fees or
commissions will be payable by Atlas Pipeline Partners to brokers, finders or
investment bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement. The Purchasers
shall not be liable for any such fees or commissions.

Section 3.15 Internal Accounting Controls. Except as disclosed in the Atlas
Pipeline Partners SEC Documents, Atlas Pipeline Partners and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

Section 3.16 Insurance. Atlas Pipeline Partners and its Subsidiaries are insured
against such losses and risks and in such amounts as Atlas Pipeline Partners
believes in its sole discretion to be prudent for its businesses. Atlas Pipeline
Partners does not have any reason to believe that it or any Subsidiary will not
be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.

Section 3.17 Registration Rights. None of the execution of this Agreement or the
issuance of the Purchased Units as contemplated by this Agreement gives rise to
any rights for or relating to the registration of any securities of Atlas
Pipeline Partners, other than pursuant to the Registration Rights Agreement.

Section 3.18 No Side Agreements. There are no other agreements by, among or
between Atlas Pipeline Partners or its Affiliates, on the one hand, and such
Purchaser or its Affiliates, on the other hand, with respect to the transactions
contemplated hereby nor promises or inducements for future transactions between
or among any of such parties.

 

11



--------------------------------------------------------------------------------

Section 3.19 Shell Company Status. Atlas Pipeline Partners is not, and has never
been, an issuer identified in Rule 144(i)(1).

Section 3.20 No Default. Neither Atlas Pipeline Partners nor any Subsidiary is
in violation or default of (1) any provision of its organizational documents,
(2) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or bound or to which its property is subject,
or (3) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over Atlas Pipeline Partners or such
Subsidiary or any of its properties, as applicable, any of which defaults or
violations described in clauses (2) through (3) will have, or after any required
notice and passage of any applicable grace period, is reasonably expected to
have an Atlas Pipeline Partners Material Adverse Effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

Each Purchaser, severally and not jointly, represents and warrants to Atlas
Pipeline Partners with respect to itself, on and as of the date of this
Agreement and on and as of the Closing Date, as follows:

Section 4.01 Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has all requisite power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its
Properties and carry on its business as its business is now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not have and would not reasonably be expected to have a
Purchaser Material Adverse Effect.

Section 4.02 No Breach. The execution, delivery and performance by such
Purchaser of the Basic Documents to which it is a party and all other agreements
and instruments in connection with the transactions contemplated by the Basic
Documents to which it is a party, and compliance by such Purchaser with the
terms and provisions hereof and thereof and the purchase of the Purchased Units
by such Purchaser do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under (i) any note, bond,
mortgage, license, or loan or credit agreement to which such Purchaser is a
party or by which such Purchaser or any of its Properties may be bound or
(ii) any other such agreement, instrument or obligation, except in the case of
clauses (a) and (c) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.

 

12



--------------------------------------------------------------------------------

Section 4.03 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority (all of whom such Purchaser
represents and warrants are “accredited investors” within the meaning of Rule
501 of Regulation D promulgated by the Commission pursuant to the Securities
Act), not as a nominee or agent, and with no present intention of distributing
the Purchased Units or any part thereof, and such Purchaser has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities Laws of the United
States of America or any state, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of the
Purchased Units under a registration statement under the Securities Act and
applicable state securities Laws or under an exemption from such registration
available thereunder (including, if available, Rule 144 promulgated thereunder).
If such Purchaser should in the future decide to dispose of any of the Purchased
Units, such Purchaser understands and agrees (a) that it may do so only (i) in
compliance with the Securities Act and applicable state securities Law, as then
in effect, or pursuant to an exemption therefrom or (ii) in the manner
contemplated by any registration statement pursuant to which such securities are
being offered, and (b) that stop-transfer instructions to that effect will be in
effect with respect to such securities. Notwithstanding the foregoing, each
Purchaser may at any time enter into one or more total return swaps with respect
to such Purchaser’s Purchased Units with a third party provided that such
transactions are exempt from registration under the Securities Act.

Section 4.04 Nature of Purchaser. Such Purchaser represents and warrants to, and
covenants and agrees with, Atlas Pipeline Partners that (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

Section 4.05 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from Atlas
Pipeline Partners in a transaction not involving a public offering and that
under such Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, Purchaser represents that it is knowledgeable with respect to
Rule 144 of the Commission promulgated under the Securities Act.

Section 4.06 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement. Atlas Pipeline Partners will not be liable for any such fees
or commissions.

Section 4.07 Legend. It is understood that the certificates evidencing the
Purchased Units initially will bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended. These securities may not be sold, offered for sale, pledged (except in
connection with a

 

13



--------------------------------------------------------------------------------

bona fide margin account or other loan or financing arrangement secured by these
securities) or hypothecated in the absence of a registration statement in effect
with respect to the securities under such Act or pursuant to an exemption from
registration thereunder and, in the case of a transaction exempt from
registration, unless sold pursuant to Rule 144 under such Act or the issuer has
received documentation reasonably satisfactory to it that such transaction does
not require registration under such Act.” For the avoidance of doubt, the
Purchased Units may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by such Purchased Units and such
pledge shall not be deemed to be a transfer, sale or assignment of such
Purchased Units, and no buyer effecting such a pledge shall be required to
provide Atlas Pipeline Partners with any notice thereof or otherwise make any
delivery to Atlas Pipeline Partners pursuant to this Agreement or any other
Basic Document.

Section 4.08 Short Selling. Such Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it between the time it first
began discussions with the Issuer or the Placement Agent about the transactions
contemplated by this Agreement and the date hereof; provided, however, the above
shall not apply, in the case of a Purchaser that is a large multi-unit
investment or commercial banking organization, to activities in the normal
course of trading of units of such Purchaser other than the unit participating
in this transaction (the “Participating Unit”) so long as such other units are
not acting on behalf of the Participating Unit and have not been provided with
confidential information regarding Atlas Pipeline Partners by the Participating
Unit.

Section 4.09 No Side Agreements. There are no other agreements by, among or
between Atlas Pipeline Partners or its Affiliates, on the one hand, and such
Purchaser or its Affiliates, on the other hand, with respect to the transactions
contemplated hereby nor promises or inducements for future transactions between
or among any of such parties.

Section 4.10 Receipt of Information. The Purchaser (a) has carefully reviewed
the Atlas Pipeline Partners SEC Documents and has been furnished with all other
materials that it considers relevant to an investment in the Purchased Units,
has had a full opportunity to ask questions of and receive answers from Atlas
Pipeline Partners or any person or persons acting on behalf of Atlas Pipeline
Partners concerning the terms and conditions of an investment in the Purchased
Units; (b) has conducted, to the extent it deemed necessary, an independent
investigation of such matters as, in its judgment, is necessary for it to make
an informed investment decision with respect to the Purchased Units and Atlas
Pipeline Partners; (c) is not relying upon, and has not relied upon, any
statement, representation or warranty made by any person, including, without
limitation, the Placement Agent, except for the statements, representations and
warranties contained in this Agreement, the Registration Rights Agreement and
the Atlas Pipeline Partners SEC Documents and the Purchaser is not relying on,
and has not relied upon, the Placement Agent for any investigation into,
assessment of, or evaluation with respect to the Purchased Units and/or Atlas
Pipeline Partners; and (d) has made all decisions in connection with the offer
and sale of the Purchased Units as the result of arm’s-length negotiations.

 

14



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Issuer Lock-Up/Subsequent Issuances of Units. From the date hereof
until the date that is sixty (60) days from the date hereof, Atlas Pipeline
Partners shall not, directly or indirectly, (i) offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its or its subsidiaries’
equity or equity equivalent securities convertible into or exchangeable or
exercisable for Common Units or Common Unit equivalents, including without
limitation any debt, preferred stock or other instrument or security that is, at
any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for Common Units or Common Unit equivalents (any
such offer, sale, grant, disposition or announcement being referred to as a
“Subsequent Placement”) or (ii) file a registration statement under the
Securities Act relating to securities that are not the Purchased Units or
Warrant Units. Notwithstanding the foregoing, Atlas Pipeline Partners shall not
sell, offer for sale or solicit offers to buy any security (as defined in the
Securities Act) that would be integrated with the sale of the Purchased Units in
a manner that would require the registration under the Securities Act of the
sale of the Purchased Units to the Purchasers.

Section 5.02 Purchaser Participation. From the date hereof until the
Participation Date, Atlas Pipeline Partners shall not conduct any Subsequent
Placements, unless Atlas Pipeline Partners shall have first complied with this
Section 5.02. Notwithstanding the foregoing, Atlas Pipeline Partners shall not
sell, offer for sale or solicit offers to buy any security (as defined in the
Securities Act) that would be integrated with the sale of the Purchased Units in
a manner that would require the registration under the Securities Act of the
sale of the Purchased Units to the Purchasers.

(a) Atlas Pipeline Partners shall deliver to the Purchaser an irrevocable
written notice (the “Offer Notice”) of any proposed or intended issuance or sale
(the “Offer”) of the Common Units or Common Unit equivalent being offered (the
“Offered Securities”) in a Subsequent Placement, which Offer Notice shall
(1) identify and describe the Offered Securities, (2) describe the price and
other terms upon which they are to be issued or sold or exchanged, and the
number or amount of the Offered Securities to be issued or sold or exchanged,
(3) identify the persons or entities (if known) to which or with which the
Offered Securities are to be offered, issued or sold and (4) offer to issue and
sell to the Purchaser at least its pro rata portion of 35% of the Offered
Securities actually sold in such Subsequent Placement. The Purchaser’s pro rata
portion shall be determined based upon the percentage of the total amount of
Purchased Units purchased by the Purchaser hereunder.

(b) To accept an Offer, in whole or in part, the Purchaser must deliver a
written notice to Atlas Pipeline Partners prior to the end of the second
(2nd) Business Day after the Purchaser’s receipt of the Offer Notice (the “Offer
Period”), setting forth the portion that the Purchaser elects to purchase (the
“Notice of Acceptance”). If no Notice of Acceptance is received by Atlas
Pipeline Partners from the Purchaser during the Offer Period, then the Purchaser
shall be deemed to have declined the Offer.

 

15



--------------------------------------------------------------------------------

(c) Atlas Pipeline Partners shall have twenty-five (25) Business Days from the
expiration of the Offer Period above, subject to extension at the discretion of
Atlas Pipeline Partners with the consent of the Purchaser, such consent not to
be unreasonably withheld, to offer, issue or sell all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
eligible Purchaser (the “Refused Securities”), but only to the offerees
described in the Offer Notice (if so described therein) and only upon terms and
conditions (including, without limitation, Unit prices and interest rates) that
are not more favorable to the acquiring person or persons or less favorable to
Atlas Pipeline Partners than those set forth in the Offer Notice.

(d) Upon the closing of the Subsequent Placement, the Purchaser shall acquire
from Atlas Pipeline Partners, and Atlas Pipeline Partners shall issue to the
Purchaser, the number or amount of Offered Securities specified in the Notices
of Acceptance upon the terms and conditions specified in the Offer. If Atlas
Pipeline Partners does not consummate the closing of the Subsequent Placement
within twenty-five (25) Business Days of the expiration of the Offer Period,
Atlas Pipeline Partners shall not be required to issue to the Purchaser any of
the Offered Securities. The purchase by the Purchaser of any Offered Securities
is subject in all cases to the preparation, execution and delivery by Atlas
Pipeline Partners and the Purchaser of a purchase agreement relating to such
Offered Securities reasonably satisfactory in form and substance to the
Purchaser and their respective counsel. Atlas Pipeline Partners and the
Purchases agree that if any Purchaser elects to participate in the Offer,
neither the Subsequent Placement agreement with respect to such Offer nor any
other transaction documents related thereto (collectively, the “Subsequent
Placement Documents”) shall include any term or provisions whereby any Purchaser
shall be required to agree to any restrictions in trading as to any securities
of the Company owned by such Purchaser prior to such Subsequent Placement, other
than customary restrictions relating to possession of material nonpublic
information.

(e) Any Offered Securities not acquired by the Purchaser or other persons in
accordance with Section 5.02(c) or Section 5.02(d) above may not be issued, sold
or exchanged until they are again offered to the Purchaser under the procedures
specified in this Agreement, provided that, with respect to any such re-offer,
in accordance with Section 5.02(c), the Offering Period shall only be one
(1) Business Day.

(f) Notwithstanding anything to the contrary in this Section 5.02 and unless
otherwise agreed to by the Purchaser, Atlas Pipeline Partners shall either
confirm in writing to the Purchaser that the transaction with respect to the
Subsequent Placement has been abandoned or shall publicly disclose its intention
to issue the Offered Securities, in either case in such a manner such that the
Purchaser will not be in possession of material nonpublic information other than
information required to be provided to Purchasers in accordance with this
Agreement, by the fifteenth (15th) Business Day, subject to extension at the
discretion of Atlas Pipeline Partners with the consent of the Purchaser, such
consent not to be unreasonably withheld following delivery of the Offer Notice;
it being understood that, if not then publicly disclosed, the Purchasers agree
to keep confidential any non-public information with respect to the Subsequent
Placement. If by the fifteenth (15th) Business Day following delivery of the
Offer Notice, or later day if extended as set forth above, no public disclosure
regarding a transaction with respect to the Offered Securities has been made,
and no notice regarding the abandonment of such transaction has been received by
the Purchaser, such transaction shall be deemed to have been

 

16



--------------------------------------------------------------------------------

abandoned and the Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to Atlas Pipeline Partners. Should
Atlas Pipeline Partners decide to pursue such transaction with respect to the
Offered Securities, Atlas Pipeline Partners shall provide the Purchaser with
another Offer Notice and the Purchaser will again have the right of
participation set forth in this Section 5.02.

(g) Subsequent Placements prior to the Participation Date shall not result in
aggregate proceeds to Atlas Pipeline Partners of more than $25,000,000.00.

Section 5.03 Excluded Securities Transactions. The restrictions contained in
Section 5.01 and Section 5.02 shall not apply in connection with the issuance of
any Excluded Securities.

Section 5.04 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
Short Sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Purchased Units or the Warrant
Units (as defined in the Warrant) acquired hereunder by the Purchaser until such
time as the Registration Statement (as defined in the Registration Rights
Agreement) is declared effective or the Purchased Units or the Warrant Units, as
applicable, may be sold pursuant to Rule 144 (it being understood that the
entering into of a total return swap should not be considered a short sale of
Purchased Units or the Warrant Units). No Purchaser makes any representation,
warranty or covenant hereby that it will not engage in Short Sales in the
securities of Atlas Pipeline Partners otherwise owned by such Purchaser or
borrowed from a broker after the date the press release contemplated by
Section 5.06 is issued by Atlas Pipeline Partners; provided, however, the above
shall not apply, in the case of a Purchaser that is a large multi-unit
investment or commercial banking organization, to activities in the normal
course of trading of units of such Purchaser other than the Participating Unit
so long as such other units are not acting on behalf of the Participating Unit
and have not been provided with confidential information regarding Atlas Energy
by the Participating Unit.

Section 5.05 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
Atlas Pipeline Partners and each Purchaser will, and Atlas Pipeline Partners
shall cause each of its Subsidiaries to, use its commercially reasonable efforts
to make all filings and obtain all consents of Governmental Authorities that may
be necessary or, in the reasonable opinion of the Purchasers or Atlas Pipeline
Partners, as the case may be, advisable for the consummation of the transactions
contemplated by this Agreement and the other Basic Documents.

Section 5.06 Non-Disclosure; Interim Public Filings. Atlas Pipeline Partners
shall, on or before 8:30 a.m., New York time, on the first Business Day
following execution of this Agreement, issue a press release disclosing all
material terms of the transactions contemplated herein and in the other Basic
Documents. Before 8:30 a.m., New York time, on the first Business Day following
the Closing Date, Atlas Pipeline Partners shall file a Current Report on

 

17



--------------------------------------------------------------------------------

Form 8-K with the Commission (the “8-K Filing”) describing the terms of the
transactions contemplated by this Agreement and the other Basic Documents and
including as exhibits to such Current Report on Form 8-K this Agreement and the
other Basic Documents, if required by the Exchange Act. Thereafter, Atlas
Pipeline Partners shall timely file any filings and notices required by the
Commission or applicable Law with respect to the transactions contemplated
hereby. Notwithstanding the foregoing, Atlas Pipeline Partners shall not
publicly disclose the name of any Purchaser, or include the name of any
Purchaser in any press release, without the prior written consent of such
Purchaser. From and after the issuance of the above-referenced press release, no
Purchaser shall be in possession of any material, non-public information
received from Atlas Pipeline Partners, any Subsidiary or any of their respective
officers, directors, employees or agents, that is not disclosed in the
above-referenced press release.

Section 5.07 Tax Information. Atlas Pipeline Partners shall cooperate with the
Purchasers and provide the Purchasers with any reasonably requested tax
information related to their ownership of the Purchased Units.

Section 5.08 No Other Listed Class of Securities. On the Closing Date, Atlas
Pipeline Partners will not have any class of securities that is traded on an
exchange or an established securities market other than the Common Units.

Section 5.09 NYSE Listing of Common Units. Atlas Pipeline Partners will maintain
the listing of the Common Units on the New York Stock Exchange.

ARTICLE VI

CLOSING DELIVERIES

Section 6.01 Conditions to the Closing.

(a) Mutual Conditions. The respective obligation of each Party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Party on behalf of itself in
writing, in whole or in part, to the extent permitted by applicable Law):

(i) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and

(ii) there shall not be pending any Action by any Governmental Authority seeking
to restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement.

(b) Each Purchaser’s Conditions. The respective obligation of each Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):

(i) the representations and warranties of Atlas Pipeline Partners contained in
this Agreement that are qualified by materiality or Atlas Pipeline Partners
Material Adverse Effect shall be true and correct when made and as of the
Closing Date and all other representations and warranties shall be true and
correct in all material respects when made and as of the Closing Date, in each
case as though made at and as of the Closing Date (except that representations
made as of a specific date shall be required to be true and correct as of such
date only);

 

18



--------------------------------------------------------------------------------

(ii) since the date of this Agreement, no Atlas Pipeline Partners Material
Adverse Effect shall have occurred and be continuing;

(iii) no notice of delisting from The New York Stock Exchange shall have been
received by Atlas Pipeline Partners with respect to the Common Units; and

(iv) Atlas Pipeline Partners shall have delivered, or caused to be delivered, to
the Purchasers at the Closing, Atlas Pipeline Partners’ closing deliveries
described in Section 6.02 of this Agreement.

(c) Atlas Pipeline Partners’ Conditions. The obligation of Atlas Pipeline
Partners to consummate the sale of the Purchased Units to each of the Purchasers
shall be subject to the satisfaction on or prior to the Closing Date of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (which may be waived by Atlas Pipeline Partners in writing,
in whole or in part, to the extent permitted by applicable Law): the
representations and warranties of each Purchaser contained in this Agreement
that are qualified by materiality or Purchaser Material Adverse Effect shall be
true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only).

Section 6.02 Atlas Pipeline Partners Deliveries. At the Closing, subject to the
terms and conditions of this Agreement, Atlas Pipeline Partners will deliver, or
cause to be delivered, to each Purchaser:

(a) the Purchased Units by delivering certificates (bearing the legend set forth
in Section 4.07) evidencing such Purchased Units at the Closing, all free and
clear of any Liens, encumbrances or interests of any other party;

(b) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by Atlas Pipeline
Partners;

(c) opinions addressed to the Purchasers from outside legal counsel to Atlas
Pipeline Partners in substantially the form attached to this Agreement as
Exhibit B;

 

19



--------------------------------------------------------------------------------

(d) an Officer’s Certificate in substantially the form attached to this
Agreement as Exhibit C; and

(e) a Warrant in substantially the form attached to this Agreement as Exhibit D,
which shall have been duly executed by Atlas Pipeline Partners.

Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered, to Atlas Pipeline Partners:

(a) payment to Atlas Pipeline Partners of each Purchaser’s Allocated Purchase
Price by wire transfer of immediately available funds to an account designated
by Atlas Pipeline Partners in writing at least two Business Days prior to the
Closing Date; and

(b) the Registration Rights Agreement in substantially the form attached to this
Agreement as Exhibit A, which shall have been duly executed by such Purchaser;
and

(c) a Warrant in substantially the form attached to this Agreement as Exhibit A,
which shall have been duly executed by such Purchaser.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by Atlas Pipeline Partners. Atlas Pipeline Partners
agrees to indemnify each Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them as a result of, arising out of or in any way related to (i) any actual or
proposed use by Atlas Pipeline Partners of the proceeds of any sale of the
Purchased Units or (ii) the breach of any of the representations, warranties or
covenants of Atlas Pipeline Partners contained herein; provided that such claim
for indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty.

Section 7.02 Indemnification by Purchasers. Each Purchaser agrees, severally and
not jointly, to indemnify Atlas Pipeline Partners and its Representatives
(collectively, “Atlas Pipeline Partners Related Parties”) from, and hold each of
them harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay and reimburse each of them
for all costs, losses, liabilities, damages or expenses of any kind or nature
whatsoever, including the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of or in any way
related to the breach of any of the covenants of such Purchaser contained
herein.

 

20



--------------------------------------------------------------------------------

Section 7.03 Indemnification Procedure. Promptly after any Atlas Pipeline
Partners Related Party or Purchaser Related Party (hereinafter, the “Indemnified
Party”) has received notice of any indemnifiable claim hereunder, or the
commencement of any action or proceeding by a third party, which the Indemnified
Party believes in good faith is an indemnifiable claim under this Agreement, the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action or proceeding,
but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article, Section, Schedule and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise

 

21



--------------------------------------------------------------------------------

specified. The word “including” shall mean “including but not limited to.”
Whenever Atlas Pipeline Partners has an obligation under the Basic Documents,
the expense of complying with such obligation shall be an expense of Atlas
Pipeline Partners unless otherwise specified. Whenever any determination,
consent or approval is to be made or given by a Purchaser under this Agreement,
such action shall be in such Purchaser’s sole discretion unless otherwise
specified. If any provision in the Basic Documents is held to be illegal,
invalid, not binding or unenforceable, such provision shall be fully severable
and the Basic Documents shall be construed and enforced as if such illegal,
invalid, not binding or unenforceable provision had never comprised a part of
the Basic Documents, and the remaining provisions shall remain in full force and
effect. The Basic Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 8.02 Survival of Provisions. The representations and warranties set
forth in this Agreement shall survive the execution and delivery of this
Agreement and the issuance and delivery of the Purchased Units for a period of
one year, with the exception that representations and warranties set forth in
Sections 3.01, 3.02(d), 3.07(b), 3.08, 3.13 and Section 4.01 shall survive
perpetually. The covenants made in this Agreement or any other Basic Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of Atlas Pipeline Partners
and the Purchasers pursuant to Article VII of this Agreement shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the Parties referencing the particular Article or
Section, regardless of any purported general termination of this Agreement.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any Party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a Party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided in this Agreement or the
Registration Rights Agreement, no amendment, waiver, consent, modification or
termination of any provision of this Agreement or any other Basic Document shall
be effective unless signed by each of the Parties or each of the original
signatories thereto affected by such amendment, waiver, consent, modification or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document and any consent to any departure by Atlas
Pipeline Partners from the terms of any provision of this Agreement or any other
Basic Document shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement, no notice to or demand on any Party in any case
shall entitle any Party to any other or further notice or demand in similar or
other circumstances.

 

22



--------------------------------------------------------------------------------

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon Atlas Pipeline
Partners, each Purchaser, and their respective successors and permitted assigns.
Except as expressly provided in this Agreement, this Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
Parties to this Agreement and as provided in Article VII, and their respective
successors and permitted assigns; provided that the Placement Agent shall be a
third party beneficiary of, and entitled to rely upon, the representations,
warranties, covenants and agreements of Atlas Pipeline Partners and the
Purchasers made in this Agreement and the other Basic Documents.

(b) Assignment of Purchased Units. All or any portion of a Purchaser’s Purchased
Units purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable securities Laws.

(c) Assignment of Rights. Each Purchaser may assign all or any portion of its
rights, subject to an express assumption of each of the obligations under this
Agreement without the consent of Atlas Pipeline Partners (i) to any Affiliate of
such Purchaser or (ii) in connection with a total return swap or similar
transaction with respect to the Purchased Units purchased by such Purchaser, and
in each case the assignee shall be deemed to be a Purchaser hereunder with
respect to such assigned rights or obligations and shall agree to be bound by
the provisions of this Agreement. Except as expressly permitted by this
Section 8.04(c), such rights and obligations may not otherwise be transferred
except with the prior written consent of Atlas Pipeline Partners (which consent
shall not be unreasonably withheld), in which case the assignee shall be deemed
to be a Purchaser hereunder with respect to such assigned rights or obligations
and shall agree to be bound by the provisions of this Agreement. Each affected
Purchaser’s signature page shall be revised to reflect any assignments after the
Closing.

Section 8.05 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses set
forth on the signature pages hereof or to such other address as Atlas Pipeline
Partners or such Purchaser may designate in writing. All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; upon actual receipt if sent by registered or
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery or via electronic
mail.

Section 8.06 Removal of Legend. Atlas Pipeline Partners shall remove the legend
described in Section 4.07 from the certificates evidencing the Purchased Units
and the Warrant Units at the request of a Purchaser submitting to Atlas Pipeline
Partners such certificates, together with such other documentation as may be
reasonably requested by Atlas Pipeline Partners or required by its transfer
agent, subject to the conditions in this Section 8.06. Atlas Pipeline Partners
shall cooperate with such Purchaser to effect removal of such legend. Subject to
Section 4.5 and Section 5.6 of the Limited Partnership Agreement, the legend
described in Section 4.07 shall be removed from the certificate upon which it is
stamped and Atlas Pipeline Partners shall issue a certificate without such
legend to the holder of Purchased Units or Warrant Units, as applicable, unless
otherwise required by the securities Laws,

 

23



--------------------------------------------------------------------------------

(i) if a registration statement covering such Purchased Units or Warrant Units,
as applicable, is declared effective,

(ii) with respect to the Purchase Units, at any time on or after one year from
the Closing Date,

(iii) if the Warrant or any portion thereof is exercised using the net issue
method, then, with respect to the applicable Warrant Units, at any time on or
after one year from the Closing Date, and if the Warrant or any portion thereof
is exercised for cash consideration, then, with respect to the applicable
Warrant Units, at any time on or after one year from the date the applicable
Warrant Units are first delivered to the Purchaser, or

(iv) if, at any time on or after (A) six months from the Closing Date with
respect to the Purchased Units and Warrant Units resulting from a net issue
method of exercise of the Warrant or any portion thereof, or (B) six months from
the date the applicable Warrant Units are first delivered to the Purchaser with
respect to Warrant Units resulting from a cash exercise of the Warrant or any
portion thereof, and, in the case of both (A) and (B), so long as the Purchaser
provides Atlas Pipeline Partners with reasonable assurance that such Purchased
Units or Warrant Units, as applicable, can be sold, assigned or transferred
pursuant to Rule 144 or a similar rule under the Securities Act.

Atlas Pipeline Partners shall bear all costs and expenses associated with the
removal of a legend pursuant to this Section 8.06. Each Purchaser acknowledges
that Atlas Pipeline Partners’ agreement hereunder to remove all legends from the
Purchased Units or Warrant Units, as applicable, is not an affirmative statement
or representation that such Purchased Units or Warrant Units, as applicable, are
freely tradable. Each Purchaser agrees that the removal of the restrictive
legend from certificates evidencing the Purchased Units or Warrant Units, as
applicable, as set forth in this Section 8.06 is predicated upon Atlas Pipeline
Partners’ reliance that the Purchaser will sell the Purchased Units or Warrant
Units, as applicable, pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and each Purchaser covenants and agrees that

(a) if Purchased Units or Warrant Units, as applicable, are sold pursuant to a
Registration Statement, they will be sold in compliance with the plan of
distribution set forth therein,

(b) with respect to the Purchased Units, at any time prior to one year from the
Closing Date, such Purchaser will not sell Purchased Units under Rule 144 or a
similar rule under the Securities Act if it has been notified by Atlas Pipeline
Partners that Atlas Pipeline Partners is not current in its reporting
obligations thereunder, and

(c) if the Warrant or any portion thereof is exercised using the net issue
method, then, with respect to the applicable Warrant Units, at any time prior to
one year from the Closing Date, and if the Warrant or any portion thereof is
exercised for cash consideration, then, with respect to the applicable Warrant
Units, at any time prior to one year from the date the applicable Warrant Units
are first delivered to the Purchaser, such Purchaser will not sell Purchased
Units or Warrant Units, as applicable, under Rule 144 or a similar rule under
the Securities Act if it has been notified by Atlas Pipeline Partners that Atlas
Pipeline Partners is not current in its reporting obligations thereunder.

 

24



--------------------------------------------------------------------------------

When Atlas Pipeline Partners is required to cause issuance of unlegended
certificates to replace previously issued legended certificates, certificates
for such Purchased Units or Warrant Units, as applicable, shall be transmitted
by Atlas Pipeline Partners’ transfer agent by crediting the account of the
Purchaser’s prime broker with The Depository Trust Company (“DTC”) through its
Deposit / Withdrawal At Custodian system if Atlas Pipeline Partners is a
participant in such system, and otherwise by physical delivery to the address
specified by the Purchaser, within a reasonable time, not exceeding three
(3) Business Days after submission by that Purchaser of legended certificate(s)
to Atlas Pipeline Partners’ transfer agent together with a representation letter
in customary form (the “Purchased Unit Delivery Date”). The certificates so
delivered shall be in such denominations as may be requested by the Purchaser
and shall be registered in the name of the Purchaser or such other name as shall
be designated by the Purchaser. In addition to any other rights available to the
Purchaser, if Atlas Pipeline Partners fails to deliver to the Purchaser a
certificate or certificates representing the Purchased Units or Warrant Units,
as applicable, pursuant to an exercise on or before this Purchased Unit Delivery
Date, and if after such date the Purchaser is required by its broker to purchase
(in an open market transaction or otherwise) Common Units to deliver in
satisfaction of a sale by the Purchaser of the Purchased Units or Warrant Units,
as applicable, which the Purchaser anticipated receiving upon such exercise (a
“Buy-In”), then Atlas Pipeline Partners shall either, at such Purchaser’s
option, (i) pay cash to the Purchaser in an amount equal to the Purchaser’s
total purchase price (including brokerage commissions, if any) for the Common
Units so purchased (the “Buy-In Price”), at which point Atlas Pipeline Partners’
obligation to deliver such certificate (and to issue such Common Units) or
credit such Purchaser’s balance account with DTC shall terminate, or
(ii) promptly honor its obligation to deliver to the Purchaser a certificate or
certificates representing such Common Units or credit such Purchaser’s balance
account with DTC and pay cash to the Purchaser in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of Common
Units, times (B) the closing bid price on the date of exercise. Purchaser shall
provide Atlas Pipeline Partners written notice indicating the amounts payable to
the Purchaser in respect to the Buy-In, together with applicable confirmations
and other evidence reasonably requested by Atlas Pipeline Partners. Nothing
herein shall limit a Purchaser’s right to pursue any other remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to Atlas Pipeline
Partners’ failure to timely deliver certificates representing Common Units or
Warrant Units upon exercise of the Warrant as required pursuant to the terms
hereof.

 

25



--------------------------------------------------------------------------------

Section 8.07 Entire Agreement. This Agreement and the other Basic Documents are
intended by the Parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
Parties hereto and thereto in respect of the subject matter contained herein and
therein. There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein or therein with respect to the rights
granted by Atlas Pipeline Partners or a Purchaser set forth herein or therein.
This Agreement and the other Basic Documents supersede all prior agreements and
understandings between the Parties with respect to such subject matter.

Section 8.08 Governing Law. This Agreement will be construed in accordance with
and governed by the Laws of the State of New York without regard to principles
of conflicts of Laws.

Section 8.09 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 8.10 Recapitalization, Exchanges, Etc. Affecting the Purchased Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of Atlas Pipeline Partners or any
successor or assign of Atlas Pipeline Partners (whether by merger,
consolidation, sale of assets or otherwise) that may be issued in respect of, in
exchange for or in substitution of the Purchased Units, and shall be
appropriately adjusted for combinations, unit splits, recapitalizations and the
like occurring after the date of this Agreement.

Section 8.11 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Atlas Pipeline Partners shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the other Basic Documents or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or Atlas Pipeline Partners or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or Atlas Pipeline Partners or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, as such, for any obligations
of the Purchasers and Atlas Pipeline Partners under this Agreement or the other
Basic Documents or any documents or instruments delivered in connection herewith
or therewith or for any claim based on, in respect of or by reason of such
obligation or its creation.

 

26



--------------------------------------------------------------------------------

[The remainder of this page is intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

    ATLAS PIPELINE PARTNERS, L.P.     By:  

 

    Name:       Title:   Address for notices:     Atlas Pipeline Partners, L.P.
    West Pointe Corporate Center I     1550 Coraopolis Heights Road, Second
Floor     Moon Township, PA 15108     Fax:   412-262-2820     Attn:   Eugene N.
Dubay With copies to:     Ledgewood     1900 Market Street, Suite 750    
Philadelphia, PA 19103     Fax:   215-735-2513     Attn:   Lisa A. Ernst



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

   

 

    By:  

 

    Name:       Title:   Number of Purchased Units:    

 

Commitment Amount:    

 

Name to be used on certificates:    

 

Address for delivery of certificates:    

 

   

 

   

 

    Fax:  

 

    Attn:  

 

Tax I.D. Number:    

 

Address for notices:    

 

   

 

   

 

    Fax:  

 

    Attn:  

 